

	

		II

		109th CONGRESS

		1st Session

		S. 1136

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Thune (for himself,

			 Mr. Johnson, Ms. Collins, Ms.

			 Snowe, Mr. Sununu,

			 Mr. Corzine, Mr. Lieberman, Mr.

			 Lautenberg, Mr. Domenici,

			 Mr. Dodd, and Mr. Bingaman) introduced the following bill; which

			 was read twice and referred to the Committee on Armed

			 Services

		

		A BILL

		To facilitate the provision by members of

		  the Armed Forces of testimony on the military value of military installations

		  in connection with the 2005 round of defense base closure and

		  realignment.

	

	

		1.Testimony by members of the

			 Armed Forces in connection with the 2005 round of defense base closure and

			 realignment

			(a)Testimony

			 authorizedThe Secretary of

			 Defense shall permit any member of the Armed Forces to provide to the Defense

			 Base Closure and Realignment Commission testimony on the military value of a

			 military installation inside the United States for purposes of the

			 consideration by the Commission of the Secretary's recommendations for the 2005

			 round of defense base closure and realignment under section 2914(d) of the

			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of

			 Public Law 101–510; 10 U.S.C. 2687 note).

			(b)Protection

			 against retaliationNo member

			 of the Armed Forces may be discharged, demoted, suspended, threatened,

			 harassed, or in any other manner discriminated against because such member

			 provided, caused to be provided, or is about to provide testimony under

			 subsection (a).

			

